Citation Nr: 1414328	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a delimiting date after November 11, 2010, for the use of education benefits under the provisions of 38 U.S.C. Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from March 1988 to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board), from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  After the appellant's perfected her appeal, she provided testimony before the undersigned Veterans Law Judge via a videoconference hearing in September 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center.  The Veteran will be advised if further action is required on her part. 


REMAND

The agency of original jurisdiction (AOJ) granted an extension of the Veterans delimiting date, extending her period of eligibility to the period from November 18, 2005 to November 11, 2010.  In October 2010 she requested another extension of the delimiting date based on the effects of her psychiatric disabilities.  The decision on her request depends on whether mental disabilities prevented her from completing her chosen education program during the eligibility period.  38 C.F.R. § 21.7051 (2013).  To make this determination VA needs to obtain records of treatment from her private physician and to obtain a medical opinion.

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to authorize VA to obtain records of her treatment for a psychiatric disability from M. Perry, M.D.  Tell the Veteran that she may submit the records herself and that she may ask Dr. Perry to provide an opinion as to whether there were any periods from November 2005 to November 2010, when a psychiatric disability prevented her from pursuing her chosen education program.

If records cannot be obtained, inform the Veteran and tell her of the efforts made to obtain the records and any further actions that would be taken.

2.  Afford the Veteran a VA psychiatric examination.  The examiner should review the claims file.  The examiner should provide an opinion, with reasons, as to whether there were any periods between November 2005 and November 2010 when the Veteran's psychiatric disability prevented her from pursuing her chosen program of education.  The examiner should specify the approximate dates of such impairment.

3.  If the benefit sought is not completely granted, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



